ROBB, Associate Justice.
Appeal from a decision of the Patent Office in an interference proceeding awarding priority of invention to the junior parties, Antoine and Travis. The invention is a‘washer catcher in coin-controlled vending machines, such as are used in theaters and other public places. The four counts of the issue will be sufficiently illustrated by the reproduction of the fourth count, as follows :
“4. In a coin-controlled maebine, a casing having a coin slot or passage, a coin carrier normally free to rotate in a direction to carry tbe deposited coin into operative position wiiliin tbe maebine, an upwardly extending yieldable member supported at its lower end and provided at its upper or free end with a head projecting normally into said coin slot or passage, whereby said head is adapted to enter tbe opening of a washer on said coin carrier, said bead having a hoveled surface and an abrupt surface so arranged that said abrupt surface unyieldingly engages tbe inner edge of the washer and thereby posilively locks said washer and coin carrier against further movement, said beveled surface permitting reverse rotation of the coin carrier for removal of the inserted washer through said coin slot, and a hand-operable member on the front wall of said casing for operating said coin carrier.”
*464The difference between this invention and the prior art lies in a pocket and dog, the dog being described in the claims as—
o“an upwardly extending yieldable member supported at its lower end and provided at its upper or free end with a bead projecting normally into said coin slot or passage.”
It will be unnecessary further to describe the invention. The Patent Office tribunals have found that Grover and Barber, the appellants, conceived the invention in April of 1912 and reduced it to practice in January of 1913, and we accept these findings. The Examiner of Interferences held that Antoine and Travis had not established an earlier date of conception and reduction to practice. The Examiners in Chief and the Commissioner, however, after a very careful review of the evidence, reached the conclusion that Antoine and Travis had proven conception of the invention in the fall of 1911 and reduction to practice in the early part of 1912. They further found that a large number of machines embodying the invention were sold and shipped to the trade immediately following reduction to practice of the invention.
An examination of the record and the exhaustive and helpful briefs of counsel have convinced us that the decision appealed from was correct. Since the evidence has been carefully reviewed by both the Examiners in Chief and the Commissioner, no useful purpose would be served by its restatement here, and accordingly we affirm the decision,, without more.
Affirmed.